1

2

3

4

5
                               UNITED STATES DISTRICT COURT
6
                                      DISTRICT OF NEVADA
7
                                                ***
8
                                                     Case No. 3:19-cv-00344-MMD-WGC
9    RASHON KALANI ‘KAI KING,
                                                                      ORDER
10                                     Petitioner,
            v.
11
     WARDEN R. BAKER, et al.,
12
                                   Respondents.
13

14          This pro se habeas amended petition pursuant to 28 U.S.C. § 2254 comes before

15   the Court for preliminary review pursuant to Rule 4 of the Rules Governing Section 2254

16   Cases in the United States District Courts, and for consideration of Petitioner’s motion for

17   appointment of counsel.

18          Following review of the amended petition, the Court will direct service and a

19   response.
20          Turning to Petitioner’s motion for appointment of counsel, the Court finds that

21   appointment of counsel is not justified. There is no constitutional right to appointed

22   counsel for a federal habeas corpus proceeding. Pennsylvania v. Finley, 481 U.S. 551,

23   555 (1987); Bonin v. Vasquez, 999 F.2d 425, 428 (9th Cir.1993). The decision to appoint

24   counsel is generally discretionary. Chaney v. Lewis, 801 F.2d 1191, 1196 (9th Cir.1986);

25   Bashor v. Risley, 730 F.2d 1228, 1234 (9th Cir. 1984). However, counsel must be

26   appointed if the complexities of the case are such that denial of counsel would amount to
27   a denial of due process, and where the petitioner is a person of such limited education as

28   to be incapable of fairly presenting his claims. See Chaney, 801 F.2d at 1196; see also
1    Hawkins v. Bennett, 423 F.2d 948 (8th Cir.1970). Here, the amended petition is

2    sufficiently clear in presenting the issues, and the legal issues are not particularly

3    complex. Therefore, counsel is not justified.

4           It is therefore ordered that Petitioner’s motion for appointment of counsel (ECF No.

5    1-2) is denied.

6           It is further ordered that Petitioner’s application for leave to proceed in forma

7    pauperis (ECF No. 1) is denied as moot, as Petitioner has paid the filing fee.

8           It is further ordered that the Clerk of Court file the motion for appointment of

9    counsel (ECF No. 1-2) and reflect that it has been denied by this order.

10          It is further ordered that the Clerk add Nevada Attorney General Aaron D. Ford as

11   attorney for Respondents and informally electronically serve the Nevada Attorney

12   General with a copy of the amended petition (ECF No. 5) and this order.

13          It is further ordered that Respondents file a response to the amended petition,

14   including potentially by motion to dismiss, within 60 days of the date of entry of this order

15   and that Petitioner may file a reply thereto within 30 days of service of the answer. The

16   response and reply time to any motion filed by either party, including a motion filed in lieu

17   of a pleading, will be governed instead by Local Rule 7-2(b).

18          It is further ordered that any procedural defenses raised by Respondents in this

19   case must be raised together in a single consolidated motion to dismiss. Respondents

20   must not file a response in this case that consolidates their procedural defenses, if any,

21   with their response on the merits, except pursuant to 28 U.S.C. § 2254(b)(2) as to any

22   unexhausted claims clearly lacking merit. If Respondents do seek dismissal of

23   unexhausted claims under § 2254(b)(2): (a) they must do so within the single motion to

24   dismiss not in the answer; and (b) they must specifically direct their argument to the

25   standard for dismissal under § 2254(b)(2) set forth in Cassett v. Stewart, 406 F.3d 614,

26   623-24 (9th Cir. 2005). All procedural defenses, including exhaustion, must be raised by

27   motion to dismiss.

28   ///

                                                  2
1           It is further ordered that, in any answer filed on the merits, Respondents must

2    specifically cite to and address the applicable state court written decision and state court

3    record materials, if any, regarding each claim within the response as to that claim.

4           It is further ordered that Respondents file a set of state court exhibits relevant to

5    the response filed to the petition, in chronological order and indexed as discussed, infra.

6           It is further ordered that all state court record exhibits filed herein must be filed with

7    a separate index of exhibits identifying the exhibits by number. The CM/ECF attachments

8    that are filed further must be identified by the number or numbers of the exhibits in the

9    attachment. The purpose of this provision is so that the Court and any reviewing court

10   thereafter will be able to quickly determine from the face of the electronic docket sheet

11   which numbered exhibits are filed in which attachments.

12          It is further ordered that any hard copy of the exhibits for this case be forwarded to

13   the Las Vegas Clerk’s Office.

14
            DATED THIS 5th day of August 2019.
15

16
                                                         MIRANDA M. DU
17                                                       UNITED STATES DISTRICT JUDGE
18

19
20

21

22

23

24

25

26
27

28


                                                    3
